          Case 3:19-cr-00308-VAB Document 42 Filed 02/12/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT




UNITED STATES OF AMERICA                          :   Case No. 3:19CR308(VAB)

                  v.                              :

JENNIFER O’BRIEN                                  :   February 12, 2021

                    GOVERNMENT’S SENTENCING MEMORANDUM

       The Government submits this memorandum in anticipation of the sentencing of Jennifer

O’Brien, which is presently set to occur on February 16, 2021.                      The defendant

embezzled/misappropriated money intended for the support and benefit of her elderly mother, and

failed to file tax returns notwithstanding her receipt of significant income from such

embezzlement. The defendant utilized funds for retail shopping and other expenses—to benefit

herself and her three children. While the defendant—citing to numerous medical ailments—seeks

a non-custodial sentence, such a sentence fails to reflect the gravity of her conduct, and does not

constitute just punishment.     While a variance may be appropriate in light of her medical

conditions, a significant sentence of incarceration is necessary to meet the goals of sentencing to

include the need to reflect the severity of the offense, the need for deterrence, and to promote

respect for the law. That is particularly the case here because, in addition to causing a significant

tax loss to the U.S. Treasury, the defendant also threatened her mother’s financial security while

she occupied a position of trust and responsibility with respect to her mother. As such, the

Government submits that a sentence of 12 months is appropriate.


                                                 1
            Case 3:19-cr-00308-VAB Document 42 Filed 02/12/21 Page 2 of 9




       I.      FACTUAL BACKGROUND

               A. Procedural History

       On December 12, 2019, the defendant waived her right to indictment and pled guilty to a

three-count information charging her with willful failure to file tax returns in violation of 26 U.S.C.

§ 7203. See PSR at ¶ 1; Plea Agreement (Doc. No. 4).

               B. Defendant’s Conduct

       The defendant, Jennifer O’Brien, who was previously known as Jennifer Brokaw, assumed

responsibility as power of attorney for her mother, D.S., upon the death of the defendant’s father

in 2012. As the power of attorney, the defendant agreed, upon signing a document in September

2011, among other things, to “exercise the powers for the benefit of the principal,” to “keep the

assets of the principal separate from my assets,” and to “exercise reasonable caution and

prudence.” Despite that, the defendant exercised her powers in large part for her own benefit.

She also commingled assets and spent a substantial percentage of the estate in a relatively short

period of time. See PSR at ¶ 6; Plea Agreement at 9.

       In late 2012, the defendant’s mother, who had previously suffered a stroke, moved from

Pennsylvania to Connecticut to live with the defendant. While the defendant made certain

expenditures from her mother’s money for the benefit of her mother, she also spent significant

amounts for other purposes. For example, she paid for retail shopping and car expenses which

were not for her mother’s benefit, but were instead for the benefit of the defendant and her children.

The defendant admits that she misappropriated at least $510,818.70 for her own use between 2012

and 2014. See PSR at ¶ 7; Plea Agreement at 9.




                                                  2
          Case 3:19-cr-00308-VAB Document 42 Filed 02/12/21 Page 3 of 9




       The defendant was required to file tax returns. In 2012, she received income from the

Columbia Board of Education, such that she was required to file a tax return. In addition, in each

of 2012, 2013, and 2014, she had misappropriated/embezzled funds in amounts exceeding the

filing threshold. For each of those years, she willfully failed to file tax returns. It should be

noted that for 2012, it appears that a third party filed a fraudulent tax return in the defendant’s

name. When contacted by the IRS concerning that return, the defendant agreed to the proposed

changes, which indicated that her wages and income were $0. In fact, she had income which she

failed to declare to the IRS.      For each of 2013 through 2014, she failed to report the

misappropriated/embezzled funds, which constituted income to her.          See PSR at ¶ 8; Plea

Agreement at 9. As such, total tax loss for 2012, 2013, and 2014 is $139,007. See PSR at ¶ 9;

Plea Agreement at 9.

       II.     DISCUSSION OF SENTENCING CONSIDERATIONS

                A. Statutory Maximum Sentence

       The statutory maximum sentence for each violation of 26 U.S.C. § 7203 is imprisonment

for up to 1 year, a period of supervised release of up to 1 year, a fine of up to $100,000 (see 18

U.S.C. § 3571(b)), and a special assessment of $25.

                B. United States Sentencing Guideline

       The Government agrees with the U.S. Probation Officer’s computation of the appliable

Sentencing Guidelines range, which is also consistent with the Plea Agreement.

       Pursuant to U.S.S.G. §§ 2T1.1(a)(1) and 2T4.1(F), the base offense level is 16 because the

tax loss is between $100,000 and $250,000. See PSR at ¶ 14. Two levels are added pursuant to

U.S.S.G. § 3A1.1(b)(1) because the defendant knew or should have known that a victim was


                                                3
          Case 3:19-cr-00308-VAB Document 42 Filed 02/12/21 Page 4 of 9




vulnerable, given that her mother had suffered from a stroke and required a person to serve as a

power of attorney. See PSR at ¶ 16. While the defendant’s mother is not technically a victim of

the offenses of conviction, that Guidelines provision applies because “vulnerable victim” is

defined to include a person who is “a victim of the offense and conviction and any conduct for

which the defendant is accountable under § 1B1.3 (Relevant Conduct).” Two levels additional

are added pursuant to U.S.S.G. § 3B1.3 because the defendant abused a position of public or

private trust in a manner that significantly facilitated the commission or concealment of the

offense. Specifically, the defendant occupied a position of trust as power of attorney, a position

which facilitated her misappropriation of the funds—which she then failed to report on tax returns.

See PSR at ¶ 17. Three levels are subtracted pursuant to U.S.S.G. § 3E1.1(a) and (b) for

acceptance of responsibility, resulting in a total offense level of 17. See PSR at ¶¶ 21, 22, 23.

The defendant does not have a prior criminal history, and as such falls within Criminal History

Category I. See PSR at ¶ 26.

       With a criminal history category of I and an offense level of 17, the Guidelines range is 24

to 30 months of imprisonment, 1 year of supervised release, and a fine of between $5,500 to

$50,000. See PSR at ¶¶ 54, 57, 62.

                C. 18 U.S.C. § 3553(a) Factors

       The Government addresses below the section 3553(a) factors most salient in this case,

which support a sentence of 12 months of incarceration.

               1. Nature and Circumstances of the Offense

       The defendant occupied a position of trust, and misappropriated/embezzled funds

intended to be used for the care of her mother. She significantly depleted her mother’s assets,


                                                4
          Case 3:19-cr-00308-VAB Document 42 Filed 02/12/21 Page 5 of 9




all while her mother was in a vulnerable position. Serving as a power of attorney and as a

caretaker is not an invitation to spend funds as one’s own, as the defendant recognized in

agreeing to “exercise the powers for the benefit of the principal,” to “keep the assets of the

principal separate from my assets,” and to “exercise reasonable caution and prudence.” Plea

Agreement at 9. Notwithstanding those acknowledgements, the defendant exercised her powers

in large part for her own benefit (and for that of her children)—misappropriating over $500,000.

She then failed to file tax returns recognizing and reporting this income. As such, the

defendant’s conduct harmed her mother’s financial security and also harmed the United States in

its efforts to assess and collect taxes to be used towards the running of the country, causing harm

of almost $140,000. That conduct warrants a significant sentence of incarceration.

               2. History and Characteristics of the Defendant

       The defendant’s conduct in this case occurred over a period of years, and reflects upon

her character. The defendant essentially helped herself to funds rightfully intended for her

mother’s benefit. During that same time period, the defendant submitted a letter to a college

attended by her daughter, in an attempt to receive financial aid. In that submission, she said

concerning her mother:

       I accidentally/inadvertently put down my mother [D.S.] as a dependent. She is not
       a dependent on taxes but does reside with me after my father passed away from
       cancer. She is a stroke victim since 2007 and never has paid into the system as she
       has been a homemaker since 1963. She receives no income job when I read
       dependent I thought yes my mom is dependent on me for care etc.

Exhibit A (filed separately under seal) at 4. In fact, the defendant’s mother did receive Social

Security payments, which were deposited into an account at Woodlands Bank which was held in

the name of D.S. and her deceased husband; the defendant wrote checks out of that account as


                                                 5
            Case 3:19-cr-00308-VAB Document 42 Filed 02/12/21 Page 6 of 9




Power of Attorney. The defendant’s representation in this regard was the opposite of “honest,”

a term nonetheless used by a supporter to describe the defendant. In the attached submission,

the defendant made a dramatized complaint regarding financial aid, referencing her medical

conditions and tax exempt forms, when in fact, as discussed above, the defendant

misappropriated significant funds between 2012 and 2014. That fact is difficult to reconcile

with her claims of poverty. This submission illustrates that, in addition to acting impermissibly

(and unlawfully) with respect to her mother’s funds, she capitalized on the fact she did not file

tax returns to declare such income, all in an attempt to receive financial assistance for one of her

children.

       It is not disputed that the defendant has significant health issues. However, the fact that

she has suffered from health concerns—and continues to do so—did not stop her from engaging

in the conduct in this case. Likewise, those conditions do not excuse her conduct. In the

submission to her daughter’s school referenced above, the defendant attempted to capitalize on

her medical issues, claiming that she was “medically fragile,” and that the school’s requests for

information “caused extreme stress and medical issues!!!” The defendant’s medical conditions

do not permit her to provide false information to a school; they do not permit her to act

unlawfully with respect to her taxes; and they should not serve to insulate her from serving a just

sentence of incarceration. While her conditions may warrant a variance, a noncustodial

sentence is not appropriate.

               3. To Reflect the Seriousness of the Offense and to Promote Respect for the Law

       The sentence must also reflect the severity of the offense and promote respect for the law.

The defendant’s conduct was serious and demonstrates a lack of respect for the law. She


                                                 6
          Case 3:19-cr-00308-VAB Document 42 Filed 02/12/21 Page 7 of 9




engaged in this conduct for a period of years. As such, it is critically necessary that a sentence

of incarceration be imposed, with the intent of instilling respect for the law. A 12-month

sentence would reflect societal disapprobation for the defendant’s conduct and would be

consistent with what society expects as punishment for such offenses, in light of the

circumstances of this case.

               4. Deterrence

       The sentence imposed in this case should also serve the interests of both specific and

general deterrence. Tax crimes are particularly hard to detect and prosecute, particularly as the

tax system is based largely on the proposition that people must honestly self-report appropriate

income, deductions, and other relevant information used to obtain their total tax (and amounts

due, or applicable refunds). The defendant should receive a sentence that sends a strong

message to other taxpayers—that failure to file tax returns will be punished seriously. The

Guidelines recognize the special need for deterrence in criminal tax cases:

       The criminal tax laws are designed to protect the public interest in preserving the
       integrity of the nation’s tax system. Criminal tax prosecutions serve to punish the
       violator and promote respect for the tax laws. Because of the limited number of
       criminal tax prosecutions relative to the estimated incidence of such violations,
       deterring others from violating the tax laws is a primary consideration underlying
       these guidelines. Recognition that the sentence for a criminal tax case will be
       commensurate with the gravity of the offense should act as a deterrent to would-be
       violators.

U.S.S.G. § 2T1.1 (Introductory Commentary). In United States v. Park, 758 F.3d 193, 195 (2d

Cir. 2014) (Per Curiam), the Second Circuit vacated a below-guidelines probationary sentence

where the court relied upon its belief the government could not afford incarceration during a

“government shut-down.” In Park, the defendant diverted his business’s cash receipts from the

corporate bank account and filed false corporate tax returns and underpaid payroll taxes. See id.

                                                 7
           Case 3:19-cr-00308-VAB Document 42 Filed 02/12/21 Page 8 of 9




The defendant had prior fraud convictions and the total tax loss was $133,601. Id. at 196. As

the Second Circuit observed, “general deterrence occupies an especially important role in

criminal tax offenses, as criminal tax prosecutions are relatively rare.” Id. at 201. See also

United States v. Engle, 592 F.3d 495, 502 (4th Cir. 2010) (“Given the nature and number of tax

evasion offenses as compared to the relatively infrequent prosecution of those offenses, we

believe that the Commission’s focus on incarceration as a means of third-party deterrence is

wise.”).

       Were the defendant to receive a non-custodial sentence, it would have the opposite effect

as that envisioned by the Sentencing Commission—emboldening those who commit tax

offenses, and making the failure to file tax returns (and to declare income) a calculable personal

decision. Here, a sentence of 12 months of imprisonment would serve as a deterrent both to this

defendant and to the public at large.

               5. Need for Just Punishment

       Here, a sentence of 12 months of imprisonment, while below the applicable Guidelines

range, would constitute just punishment for the offenses. At the same time, imposition of such a

sentence would recognize the defendant’s medical challenges.




                                                 8
         Case 3:19-cr-00308-VAB Document 42 Filed 02/12/21 Page 9 of 9




       III.    CONCLUSION

       For the reasons set forth above, the Government submits that a sentence of 12 months

would adequately serve the goals of sentencing to include the need for deterrence, to constitute

just punishment, to reflect the severity of the offenses, and to promote respect for the law. Such

a sentence would appropriately weigh the defendant’s conduct, which caused serious financial

harm over a period of years, with her medical needs.


                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY

                                               /s/ Jennifer R. Laraia____________
                                             JENNIFER R. LARAIA
                                             ASSISTANT UNITED STATES ATTORNEY
                                             Federal Bar No. ct29637
                                             1000 Lafayette Boulevard, 10th Floor
                                             Bridgeport, CT 06604
                                             (203) 696-3000




                                 CERTIFICATE OF SERVICE

       This is to certify that on February 12, 2021, a copy of the foregoing Government’s

Sentencing Memorandum was filed electronically, and is available to the parties through the

Court’s CM/ECF system.


                                              /s/ Jennifer R. Laraia
                                             JENNIFER R. LARAIA
                                             ASSISTANT UNITED STATES ATTORNEY




                                                9
